 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 353 
In the House of Representatives, U. S.,

May 5, 2009
 
RESOLUTION 
Supporting the goals and ideals of Global Youth Service Days. 
 
 
Whereas Global Youth Service Days is an annual public awareness and education campaign that highlights the valuable contributions that young people make to their communities year-round; 
Whereas the goals of Global Youth Service Days are to— 
(1)mobilize the youth of the United States to identify and address the needs of their communities through community service and service-learning opportunities; 
(2)support young people in embarking on a lifelong path of volunteer service and civic engagement; and 
(3)educate the public, the media, and policymakers about contributions made by young people as community leaders throughout the year; 
Whereas Global Youth Service Days, a program of Youth Service America, is the largest service event in the world and in 2009 is being observed for the 21st consecutive year in the United States and for the 10th year in more than 100 countries; 
Whereas young people in the United States and in many other countries are providing more volunteer service to their communities than in any other generation in history, thereby demonstrating that children and youth not only represent the future of the world, but are also leaders and assets today; 
Whereas recent research shows that high quality, semester-long service-learning, when used as a teaching and learning strategy that integrates meaningful community service with academic curriculum, increases students’ cognitive engagement, motivation to learn, school attendance, and academic achievement scores; 
Whereas a fundamental and conclusive correlation exists between youth service, character development, lifelong adult volunteering, philanthropy, and other forms of civic engagement; 
Whereas community service and service-learning provide opportunities for youth to apply their knowledge, idealism, energy, creativity, and unique perspectives to improve local communities by addressing critical issues such as poverty, hunger, illiteracy, education, natural disasters, climate change, and many others; 
Whereas a growing number of Global Youth Service Days projects involve youth working collaboratively across national boundaries to address global issues, to increase intercultural understanding, and to promote the sense that they are global citizens; 
Whereas Global Youth Service Day engages millions of young people worldwide with the support of 50 International Coordinating Committee member organizations, over 150 U.S. National Partners, 75 local and statewide Global Youth Services Days lead agencies, and thousands of local organizers; and 
Whereas both young people and their communities will benefit greatly from expanded opportunities for youth to engage in volunteer community service and service-learning: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and commends the significant contributions of youth of the United States and encourages the cultivation of a civic bond between young people dedicated to serving their neighbors, their communities, and the Nation; 
(2)supports the goals and ideals of Global Youth Services Days 2009; and 
(3)calls on the citizens of the United States to— 
(A)observe the day by encouraging youth to participate community service and service-learning projects and by joining them in such projects; 
(B)recognize the volunteer efforts of the young people of the United States throughout the year; and 
(C)support the volunteer efforts of young people and engage them in meaningful community service, service-learning, and decision-making opportunities today as an investment in the future of the United States. 
 
Lorraine C. Miller,Clerk.
